PER CURIAM.
The wife Layne H. Sragowicz appeals a final order of the trial court dismissing her petition for marriage dissolution based on subject matter jurisdiction grounds. After conducting a full evidentiary hearing below, the trial court concluded that the wife had failed to establish that she was a resident of the state of Florida for six months prior to the filing of the petition for marriage dissolution. We affirm.
Although the evidence adduced below is in conflict, the trial court was privileged to believe that the wife had no intention to make Florida her residence when she came to Miami with her young son in November 1989 to visit her mother and later to attend a relative’s wedding in January 1990, nor did she ever entertain such intention during her stay in Miami' until August 6, 1990, when she filed the instant marriage dissolution petition. During this time she was a resident of Brazil where she had resided with her husband Moises Sragowicz, a Brazilian citizen, since their marriage in February 1985. She extended her stay in Miami past January 1990 while the husband was involved in a political campaign for senator in Brazil. The wife left all of her furniture, most of her clothes, all of her wedding presents, and most of her son’s clothes and toys in Brazil. A condominium was purchased by the parties in Miami for the wife’s extended stay for vacation purposes only, and the son was temporarily enrolled in school in Miami; she also purchased an automobile and obtained a Florida driver’s license for transportation purposes during her extended stay. The wife brought only one suitcase for her stay in Miami and only one suitcase for her son; the wife never registered to vote nor filed for homestead exemption in Miami. Moreover, there was no testimony of any incident in the marriage prior to the Miami visit which would have induced the wife to leave her husband, with whom she was residing in Brazil, and live permanently in Miami; plainly, she came to Miami in November 1989 for a temporary, albeit extended, visit with her relatives and entertained no intention of staying here until August 1990 when she became involved in *1085a physical altercation with the husband over her alleged infidelity. We conclude that this showing failed to establish by clear and convincing evidence that the wife had resided in Florida for six months with the intention to make Florida her permanent residence prior to filing the instant petition for marriage, dissolution. See Curley v. Curley, 144 Fla. 728, 198 So. 584 (1940); Beaucamp v. Beaucamp, 508 So.2d 419 (Fla. 2d DCA 1987); Gillman v. Gillman, 413 So.2d 412, 413 (Fla. 4th DCA 1982); § 61.021, Fla.Stat. (1989).
Affirmed.